     Case 2:21-cv-00236-KJM-DMC Document 9 Filed 03/23/21 Page 1 of 1


 1

 2

 3

 4

 5

 6

 7

 8                          IN THE UNITED STATES DISTRICT COURT

 9                       FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    LAITH SIKTA,                                      No. 2:21-CV-0236-KJM-DMC-P
12                       Plaintiff,
13           v.                                         ORDER
14    COUNTY OF SACRAMENTO, et al.,
15                       Defendants.
16

17                  Plaintiff, a prisoner proceeding pro se, brings this civil rights action under 42

18   U.S.C. § 1983. Pending before the Court are Plaintiff’s motions for leave to proceed in forma

19   pauperis. ECF Nos. 2 and 5. Plaintiff has submitted a declaration that makes the showing required

20   by 28 U.S.C. § 1915(a). The requests to proceed in forma pauperis are, therefore, granted.

21                  IT IS SO ORDERED.

22

23   Dated: March 23, 2021
                                                            ____________________________________
24                                                          DENNIS M. COTA
25                                                          UNITED STATES MAGISTRATE JUDGE

26
27

28
                                                        1
